Citation Nr: 1632896	
Decision Date: 08/18/16    Archive Date: 08/26/16

DOCKET NO.  11-06 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a generalized arthritis of multiple joints.
 
2.  Entitlement to service connection for a cardiovascular condition, to include hypertension and a heart condition.



REPRESENTATION

Appellant represented by:	Robert C. Brown , Jr., Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from November 1954 to November 1956.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Muskogee, Oklahoma, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  

The Veteran testified at an October 2012 hearing held before the undersigned Veterans Law Judge at the RO; a transcript of the hearing is of record.

In January 2013 and May 2014, these issues were remanded by the Board for further development.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

The Veteran seeks service connection for a cardiovascular disability, to include hypertension and a heart condition, and, generalized arthritis, to include as due to service connected disability and/or exposure to Brucella in service.  After a review of the claim file, the Board finds that additional development is needed prior to deciding the claim.  

As to the claim for a cardiovascular disability, the Veteran has multiple diagnoses associated with his cardiovascular system to include, hypertension, bradycardia, and blood clots.  The record also shows he currently has a pacemaker.  In the May 2014 decision and remand, the Board denied service connection for blood clots and remanded the remaining cardiovascular issues.  The Board noted that the Veteran asserted at the October 2012 hearing that he has had hypertension his whole life.  He reported that he initially was refused entrance into the Army due to his hypertension. 

The Board further noted that the Veteran reported on his September 1954 pre-induction Report of Medical History that he had a history of palpitation or pounding heart and high blood pressure.  He asserted that he was rejected for the military in 1952 due to high blood pressure.  His blood pressure was noted as 150/76 on his September 1954 pre-induction Report of Medical Examination.  A January 1956 service treatment record noted a blood pressure of 150/100.  On his August 1956 Report of Medical History, it was noted that the Veteran's blood pressure "reveals slight elevation now."  His August 1956 Report of Medical Examination recorded a blood pressure of 140/86. 

The Board requested that a VA examination be provided and medical opinion as to the etiology of the Veteran's cardiovascular condition be obtained.  Specifically, the examiner was to provide opinions as to whether the evidence of record clearly and unmistakably show that the Veteran had a cardiovascular condition, to include hypertension or a heart condition of any kind, that existed prior to his entry into active duty.  If the answer is "yes," the examiner was to opine as to whether the evidence clearly and unmistakably show that the pre-existing condition was not aggravated by service? In the alternative, if the answer is "no," the examiner was to provide an opinion as to whether it is it at least as likely as not (a 50 percent or greater probability) that a cardiovascular condition, to include hypertension and a heart condition, is etiologically related to service or had its onset during the Veteran's period of active military service.

Pursuant to the Board remand, the Veteran was afforded a VA examination in January 2016.  A review of the medical opinion provided shows that it is inadequate and does not fully address the Board's remand request.  Indeed, while the examiner found that the claimed condition clearly and unmistakably pre-existed service and was clearly and unmistakably not aggravated by service, the rationale provided only mentioned the Veteran's pacemaker.  No mention was made of the Veteran's diagnosed hypertension or bradycardia which are the actual cardiovascular disabilities diagnosed.  A pacemaker is a treatment for the condition.  Moreover, as the examiner fails to specifically address any of the cardiovascular diagnoses, it is unclear as to what disability the examiner's etiology opinion applies.  Furthermore, the examiner as part of the etiology opinion, quoted the Board's findings and analysis in the May 2014 decision remand wherein the Board denied service connection for blood clots.  It is unclear why this reference was needed as, service connection for blood clots had been denied and was not the basis of the requested examination and opinion.  Therefore, given the above, the Board finds that the opinion is not only inadequate, but also fails to comply with the Board's May 2014 remand and a new opinion is needed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].

As to the generalized arthritis, the Veteran was afforded a VA examination in June 2013.  At the time, the examiner noted diagnoses of degenerative joint disease of the lumbar spine, osteoarthritis of the bilateral hips, chondrocalcinosis of the shoulders, CPPD - crystal deposition arthropathy of the elbow, and status post bilateral knee replacement.  As to an etiology opinion, the examiner opined that it is less likely than not that currently diagnosed arthritis of any joint was caused, or has been aggravated by, the service-connected right ankle fracture, to include consideration of the role of falls due to the ankle.  As rationale, the examiner stated that the Veteran currently suffers from diffuse systemic idiopathic CPPD crystal deposition disease arthropathy.  Right ankle fracture causing falls is less likely to be responsible for arthritis of all the joints of the body as the Veteran claims as it is found to be due to crystal deposition instead. 

The Board finds the rationale to be confusing at best and therefore, inadequate to properly decide the claim.  Indeed, CPPD and chondrocalcinosis are the same condition.  Further, this diagnosis has been rendered for the shoulder and elbow.  However, there is also degenerative joint disease (DJD) of the thoracolumbar spine and osteoarthritis (OA) of the bilateral hips.  It is unclear from the examination report whether CPPD and chondrocalcinosis are distinct diagnoses from OA and DJD.  Further, it is unclear as to whether CPPD and chondrocalcinosis is a systemic condition or whether it is exclusive of the joint or joints where it has been diagnosed.  Further, the Board finds problematic that the rationale is based on the diagnosed disability and does not provide an etiology for the diagnosis, if an etiology can be identified.  Finally, the examiner did not address the Veteran's lay assertions of back pain and elbow pain in service and since service and whether the reported pain could have been the first manifestations of DJD, or CPPD/chondrocalcinosis.  

For the reasons noted herein, the Board finds that a new examination and opinion by a specialist are needed prior to deciding the claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Forward the file to a physician different from the examiner who conducted the January 2016 VA examination and request that an etiology opinion be provided as to any cardiovascular disability diagnosed, including hypertension and bradycardia.  The physician should be given access to the Veteran's claim file for their review and the examination report should state that a review of the file was conducted.  

The physician is asked the following questions:

a. Does the evidence of record clearly and unmistakably show that the Veteran had a cardiovascular condition, to include hypertension, bradycardia or a heart condition of any other kind, that existed prior to his entry into active duty?  Attention is invited to the September 1954 pre-induction physical noting a blood pressure of 150/76; and service treatment records dated in January 1956 noting a blood pressure of 150/100 and in August 1956 of 140/86.

b.  If the answer is "yes," does the evidence clearly and unmistakably show that the pre-existing condition was not aggravated by service?

Note: Aggravation is defined for legal purposes as a permanent worsening of the underlying condition beyond the natural progression, versus a temporary flare-up of symptoms.  Clear and unmistakable means obvious and manifest.

c.  Alternatively, if the answer to question (a.) is "no," is it at least as likely as not (a 50 percent or greater probability) that a cardiovascular condition, to include hypertension, bradycardia and any other heart condition, is etiologically related to service or had its onset during the Veteran's period of active military service?

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  Note: The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

2.  Schedule the Veteran for a VA examination by an orthopedist to address the nature and etiology of his claimed generalized arthritis, to include osteoarthritis, DJD and CPPD/chondrocalcinosis.  The claims file should be made available to the examiner for their review and the report should state that a review of the file was completed.  The examiner must obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination, giving particular attention to his service treatment records, lay assertions, and the pertinent medical evidence.  Any evaluations, studies, or tests deemed necessary by the examiner, including but not limited to current x-rays of the affected joints should be accomplished and any such results must be included in the examination report. 

Based on the review of the file and the examination of the Veteran, the examiner is asked the following question:

a. Is it at least as likely as not (a 50 percent or greater probability) that a generalized arthritis, to include DJD, osteoarthritis, and CPPD/chondrocalcinosis, is etiologically related to service or had its onset during the Veteran's period of active military service?  The opinion should address each of the diagnosed disabilities of each of the joints.

b. Is CPPD/chondrocalcinosis a systemic condition or does it affect only the joint(s) where it has been diagnosed?

Note: The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  

3.  Thereafter, readjudicate the claims.  In particular, review all the evidence that was submitted since the most recent supplemental statement of the case (SSOC).  If the benefit sought on appeal remains denied, he should be provided a SSOC, which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision.  After the Veteran has been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.



The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




